Citation Nr: 1117085	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  06-25 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel



INTRODUCTION

The Veteran served on active duty from October 1976 to October 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's claim of entitlement to service connection for bilateral pes planus.  

During the course of this appeal, the Board remanded the case to the RO in February 2010 for further evidentiary and procedural development, including scheduling the Veteran for a VA medical examination and obtaining a nexus opinion.  Following this development, the claim was readjudicated and denied on the merits in a November 2010 VA rating decision/supplemental statement of the case.  Thereafter, the case was returned to the Board on January 2011, and the Veteran now continues his appeal.   

(The Board notes that a claim of entitlement to a total rating for individual unemployability due to service-connected disabilities (TDIU) was also on appeal and remanded by the Board for further development in the February 2010 remand.  Subsequently, a TDIU was awarded to the Veteran by rating decision of November 2010; thus, as this constitutes a full grant of this particular benefit sought on appeal, there remains no further controversy in this regard and the matter is no longer a subject for appellate review.)


FINDING OF FACT

Bilateral pes planus preexisted military service and was not permanently worsened beyond its normal natural course thereby.



CONCLUSION OF LAW

Pes planus was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1111, 1113, 1131, 1137, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306(a), (b) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance of Act of 2000 and VA's duty to notify and assist

The Board notes at the outset that, in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

With respect to the service connection claim on appeal, generally, the notice requirements of a service connection claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  During the course of the claim, § 3.159(b) was revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The issue of entitlement to service connection for bilateral pes planus decided herein stems from the Veteran's claim for VA compensation for this condition, which was filed in November 2005.  A VCAA notice letter addressing the applicability of the VCAA to this claim and of VA's obligations to the Veteran in developing the claim was dispatched to the Veteran in June 2007, which addressed the matter and satisfied the above-described mandates, as well as the requirements that the Veteran be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that there is no timing of notice defect with respect to the June 2007 VCAA notice letter, as it preceded the initial adjudication of this claim in the October 2007 RO rating decision now on appeal.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  In this regard, the Board observes that the Veteran's service treatment records and relevant post-service private and VA medical records have been obtained and associated with the claims file.  The Board also remanded the case in February 2010 to obtain any other additional records identified by the Veteran as being relevant to his claim, as well as to provide him with a VA examination so that a nexus opinion could be obtained addressing the claim at issue.  The Veteran has not otherwise indicated that there is additional relevant evidence that is not presently associated with his claims file with respect to the matter decided on the merits herein.  Thus, the Board is satisfied that the evidence is sufficiently developed for appellate adjudication with respect to the issue of entitlement to service connection for bilateral pes planus and that no further development is necessary.  The Board notes that the Veteran and his representative have been provided with ample opportunity to submit additional evidence in support of the claim up to the time when the case was received by the Board in January 2011, and that neither the Veteran nor his representative have indicated that there are any other outstanding relevant post-service medical records or other pertinent evidence that must be considered in this current appeal with respect to the issue decided herein.  

The Board observes that the Veteran was provided with a VA examination in June 2010, addressing the issue of entitlement to service connection for bilateral pes planus.  Although a nexus opinion was not obtained at this examination because the Veteran's claims file was not available for review by the examiner at the time, an addendum nexus opinion was subsequently obtained in August 2010, which addressed the relationship between the Veteran's military service and his bilateral pes planus based on a review of his claims file and pertinent history.  This addendum opinion has been supported by a medical rationale based on the examiner's review of the Veteran's relevant clinical history.  Thus, the Board finds no deficit in the VA medical examination report of record, nor the clinical findings, nexus opinion, and supportive rationales accompanying them, that would render the June 2010 examination report and the adjoining August 2010 opinion unusable.  The Board therefore deems them to be adequate for purposes of adjudicating the claim for VA compensation for bilateral pes planus.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of his service connection claim decided herein, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The evidentiary development undertaken by the RO was done in good faith and is in substantial compliance with the instructions of the February 2010 Board remand; thus, no further remand for corrective development is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to service connection for bilateral pes planus.

Service connection may be established for disability resulting from injury or disease incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In general, the Veteran is presumed to have been sound upon entry to active service where no preexisting condition is noted upon entry into service.  See 38 U.S.C.A. § 1111.  Service connection connotes many factors, but basically, it means that the facts, as shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service.  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in service.  See Pond v. West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

To establish service connection for a disorder that preexisted service, it is necessary to show that the disorder increased in severity in service.  Aggravation will be found where there is an increase in disability during service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease.  38 U.S.C.A § 1153; 38 C.F.R. § 3.306.

Additionally, for the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b) (2010).  Continuity of symptomatology is required where the disorder noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.

As relevant, the Veteran's service treatment records show that on pre-enlistment examination in August 1976, he was noted to have asymptomatic moderate pes planus.  Accordingly, the presumption of soundness does not attach with respect to his feet.  On the accompanying medical history questionnaire, he denied having any foot trouble.  Notwithstanding the notation of bilateral pes planus on pre-enlistment examination, the Veteran was accepted into military service.  During active duty, he was treated in November 1976 for bilateral heel pain associated with a diagnosis of Achilles tendonitis.  In March 1979, he was also treated for bruising injury of his right foot.  No other treatment relating to his feet are shown for the remainder of service.  The Veteran was separated from active duty in October 1980. 

Post-service, the Veteran's feet were examined by VA in September 2007 and June 2010, which produced a diagnosis of bilateral pes planus, which was symptomatic and for which he wore orthotic inserts that provided only partial relief of his pain.

As relevant, the Veteran indicates, in essence, that he has had continuity of bilateral foot pain since active duty, which is the result of aggravation of his pre-existing bilateral pes planus noted on entrance into service.

In August 2010, a VA examiner reviewed the Veteran's claims file and relevant clinical history and provided the following nexus opinion as an addendum to the June 2010 VA medical examination report:

In my thorough review of the. . . [Veteran's] claims folder. . . I found no mention of his flat feet deformity, nor any documented complaints of arch pain in the feet.  [T]here is essentially no documentation of ongoing symtoms [sic] or problems with the veteran's bilateral flat foot deformity, during or after his military service, until the past three years.

Thus, after reviewing the evidence on file, I find no evidence to support a claim that the veteran's pre-existing bilateral pes planus (flat foot) condition was "aggravated beyond a natural progression" by his military service.  Therefore, it is my medical opinion that it is "less likely than not" that the veteran's pre-existing pes planus deformities of the bilateral feet were aggravated by his military service.

[Furthermore,] [r]eview of the weights recorded at the. . . [VA medical center] on the veteran's clinic visits shows a weight gain of almost 20 pounds since 1996.  In my medical opinion, therefore, the veteran's recent complaints of bilateral foot pain due to pes planus deformities would be reasonably attributable to the pressure of increased physical body weight on his flattened arches.

The Board has considered the foregoing evidence discussed above and finds that the objective evidence clearly demonstrates that the Veteran's bilateral pes planus pre-existed his entry into active duty and was not aggravated by active duty.  The VA examiner's opinion indicates that all the Veteran's treatment for foot complaints during service related to heel pain associated with tendonitis or a bruising injury, but not to any problems with his arches that would indicate aggravation of his pes planus, and that his complaints of increased bilateral foot pain in recent years was likely the result of his weight gain putting additional pressure on his collapsed arches.  Therefore, aggravation of the Veteran's pre-existing bilateral pes planus is not factually conceded and his claim for service connection for this podiatric disability must be denied.  

To the extent that the Veteran asserts that his own personal knowledge of medicine and his medical condition and history are sufficient in and of themselves to provide a basis to support a finding that his pre-existing bilateral pes planus was permanently worsened beyond its normal natural progression by military service, the Board notes that he has no formal medical training.  The records reflect that he was previously employed as a systems analyst for a financial services company, and no formal training in medicine is indicated.  Because he lacks the requisite medical training to have the expertise to make clinical diagnoses or provide opinions on matters regarding medical causation and etiology of his orthopedic condition, his statements in this regard are not entitled to any probative weight.  See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Furthermore, his own personal belief in the existence of a relationship between his worsening bilateral pes planus and his military service, no matter how sincere, is not probative of a nexus to service if unsupported by objective medical evidence.  See Voerth v. West, 13 Vet. App. 117, 119 (1999).  

In view of the foregoing discussion, the Board must deny the Veteran's claim of entitlement to service connection for bilateral pes planus.  Because the evidence in this case is not approximately balanced with respect to the merits of this claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for bilateral pes planus is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


